Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 1 of 20

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
RAYMUNDO SALVADOR URAGA
PAVIAS and JORGE LUIS MIRANDA
GARCIA, individually and on behalf of others

 

similarly situated,
Plaintiffs, 19-cv-01881-PAE
-against- SETTLEMENT AGREEMENT
AND
JEANNIE'S DELI CORP. (D/B/A PARK RELEASE OF CLAIMS

FRESH DELI F/D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD
MARKET), PARK FRESH DELI EXPRESS
CORP. (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A CHELSEA
FOOD MARKET), DELICIOUS FOOD
MART, INC. (D/B/A PARK FRESH DELI
F/D/B/A JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET), SUK N

PARK , RICHIE DOE , and ISABEL DOE

Defendants.

 

 

This Settlement Agreement and General Release of Claims (“Agreement”) is entered into
by and among Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda Garcia
(“Plaintiffs”) on the one hand, and Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's
Deli Corp. f/d/b/a Chelsea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli
f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park
Fresh Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”), on the other hand.

WHEREAS, Plaintiffs allege that they worked for Defendants as employees; and

WHEREAS, a dispute has arisen regarding Plaintiffs’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court for
the Southern District of New York, Civil Action No: 19-cv-1881, (hereinafter “the Litigation”),
alleging, among other things, a violation of federal and state wage and hour and overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 2 of 20

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Effective
Date of this Agreement (each such claim a “Released Claim”), including all counsel fees and costs
incurred by Plaintiffs, the gross sum of One-Hundred and Fifty Thousand Dollars and Zero Cents
($150,000.00) (the *Negotiated Settlement Amount“) to be paid to Plaintiffs and Plaintiffs’ attorneys
as follows:

i. A payment in the amount of Forty Thousand Dollars and Zero Cents ($40,000.00), for
immediate deposit to be delivered within fourteen (14) days of court approval of the Agreement and
receipt by the Defendants’ attorney of a duly executed IRS W-9 from the Plaintiffs and Plaintiffs’
counsel, paid as follows: (A) one check in the amount of $24,407.89 made payable to Raymundo
Salvador Uraga Pavias; (B) one check in the amount of $2,122.42 made payable to Jorge Luis
Miranda Garcia; and (C) one check in the amount of $13,469.69 made payable to “Michael A.
Faillace, Esq. & Associates, P.C. as Attorneys for Plaintiffs.”

ii. Five Payments in the amount of Five Thousand Dollars and Zero Cents ($5,000.00)
shall become due on the 10" of each month beginning August 10, 2019 through December 10,
2019, each to be paid as follows: (A) one check in the amount of $3,050.99 made payable to Raymundo
Salvador Uraga Pavias; (B) one check in the amount of $265.30 made payable to Jorge Luis
Miranda Garcia; and (C) one check in the amount of $1,683.71 made payable to “Michael A.
Faillace, Esq. & Associates, P.C. as Attorneys for Plaintiffs. The payments identified in this
paragraph shall be paid within 30 days of Court Approval of this Agreement, or final dismissal of the
Litigation.

iii. A payment in the amount of Eighty Five Thousand Dollars and Zero Cents
($85,000.00) paid as follows: (A) one check in the amount of $48,815.77 made payable to Raymundo
Salvador Uraga Pavias; (B) one check in the amount of $9,244.85 made payable to Jorge Luis
Miranda Garcia; and (C) one check in the amount of $26,939.38 made payable to “Michael A.
Faillace, Esq. & Associates, P.C. as Attorneys for Plaintiffs,” to be delivered for immediate deposit
on or before January 10, 2020. In the event the settlement is not yet approved by the due date, or the
action is not finally dismissed, the payment shall be delivered within 30 days of Court Approval or final
dismissal.

The payments set forth above shall be delivered to the office of Michael Faillace & Associates,
P.C. to the attention of Michael Faillace, Esq. and Associates, P.C., at 60 East 42nd Street, Suite
4510, New York, NY 10165.

3, (a) In the event that the Settlement Amount is not paid by the payment date set

2
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 3 of 20

forth above, or any check fails to clear (i.e., bounces) on its respective payment date, Plaintiffs’
counsel shall serve a written notice (“Default Notice”) upon counsel for Defendants, by email, and
the Defendants shall have ten (10) business days from the date of receipt of the Default Notice to
cure the default by making such payment. Upon Defendants’ failure to cure a default within ten
(10) business days of delivery of the Default Notice, counsel for Plaintiffs may immediately file
the Affidavits of Confession of Judgment annexed hereto as Exhibit A.

(b) Plaintiffs and Plaintiffs’ counsel shall be solely responsible for any taxes
resulting from the payments received under this Settlement Agreement that are not subject to
withholding by the Defendants.

4. Failure to Pay: Defendants shall execute Confessions of Judgment in the form of
Exhibit A attached hereto entitling Plaintiffs to recover from Defendants jointly and severally
$300,000, less any payments made under this Agreement. Defendants shall deliver to Michael
Faillace & Associates, P.C. the executed and notarized original Confessions of Judgment
contemporaneously with Court approval of this Agreement or final dismissal of this Litigation.
The Confessions of Judgment shall be held in escrow by Plaintiffs’ counsel and shall not be filed
in any court under any circumstances, other than in the event of an uncured default of payment.
Upon receipt of the final payment of the Negotiated Settlement Amount, the Confessions of
Judgment shall be returned to Defendants’ counsel for destruction.

5. Releases

(a) Release by Plaintiffs. Plaintiffs are no longer employees of the Defendants. Each
Plaintiff knowingly and voluntarily releases and forever discharge Defendants, and any of their
current or former predecessors or successors, or former or current related corporations, partners,
affiliates, subsidiaries, divisions, successors and assigns thereof, officers, directors and agents (the
“Releasees”’) of and from any and all claims, complaints, causes of action,.lawsuits, demands, back-
wages, attorney’s fees, benefits, pain and suffering, debts, controversies, damages, judgments, in
law or equity, of any kind, nature and character, which concern allegations of unpaid compensation
(including minimum wage, overtime, unpaid spread-of-hours and split-shift pay, accrued benefit
time, liquidated damages, interest, and/or statutory penalties) purportedly owed to Plaintiff under
the FLSA, NYLL, or any other law, regulation, or ordinance regulating the payment of wages,
recordkeeping requirements under the FLSA or NYLL, and the provision of documents to
employees under the FLSA or NYLL, which Plaintiff, his heirs, executors, administrators, agents,
successors, and assigns, has, had, or hereafter can have against Releasees, from the beginning of
time to the date of this Release, including, but not limited to, any and all claims raised in the
Action. Nothing herein contained shall constitute a release by such Plaintiff of any claims as to
which the law prohibits a release.

(b) Plaintiffs hereby authorize and direct their attorneys, upon their execution of this
Agreement, to execute and file with the United States District Court for the Southern
District of New York, a Stipulation of Discontinuance with Prejudice in this Action, Such
Stipulation shall be filed by counsel for Plaintiffs within thirty days of court approval of
this settlement agreement.

(c) Plaintiffs hereby authorize and direct their attorneys to dismiss the Action with
prejudice.
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 4 of 20

6. No Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

7. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendants.

8. Acknowledgment: Plaintiffs and Defendants acknowledge that they have been
fully and fairly represented by counsel in this matter, and have consulted with counsel for the
purpose of this Agreement. Plaintiffs and Defendants acknowledge that they are not relying upon
any statement, representation or promise in executing this Agreement except for statements,
representations or promises expressly set forth in this Agreement. They further acknowledge and
agree that the only consideration for signing this Agreement is as set forth in this Agreement.

9. Notices: Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

To Plaintiffs:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42™ St. Suite 4510

New York, NY 10165

Tel: (212) 317-1200

Fax: (212) 317-1620

Email: michael@faillacelaw.com

To Defendants:

Avrohom Gefen, Esq.

Vishnick McGovern Milizio LLP
3000 Marcus Ave., Suite 1E9
Lake Success, NY 11042

Tel: 516-437-4385 x. 119

Email: agefen@vmmlegal.com

10. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

11. Severability: If any provision of this Agreement is held to be illegal, void, or

4
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 5 of 20

unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiffs agree to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

12. Release Notification: Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiffs acknowledge that they have
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiffs
acknowledge that it is their choice to waive any potential claims in return for the benefits set forth
herein and that they made this decision after careful thought and a reasonable period of time to
consider this Agreement, and after an opportunity to consult with their attorneys. Plaintiffs confirm
that they understand the terms of this Agreement and that they are signing this Agreement
voluntarily.

13. Covenant Not to Sue: Plaintiffs hereby covenant and agree not to sue, commence,
prosecute and continue any other proceeding or complaint or accept any relief individually or as
a member of a class, against Defendants or Releasees based on any claims that are referred to in
paragraph five (5) of this Agreement. Plaintiffs waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding in which Defendants or any other Releasee
identified in this Agreement are a party based on any claims that are referred in paragraph five
(5) of this Agreement. Plaintiffs waive any right to recover monetary damages in any charge,
complaint or lawsuit filed by Plaintiffs or anyone else on Plaintiffs’ behalf based on any claims
referred to in paragraph five (5) of this Agreement. As of the date of execution of this
Agreement, Plaintiffs are unaware of any individual(s) who is ready, willing and able to file a
civil action for damages, or otherwise proceed in any manner, against Defendants or Releasees as
defined herein, including all related entities/individuals noted in paragraph five (5), for any of the
type of claims asserted in the Complaint filed in this Action.

14. Accord and Satisfaction: Should any action or proceeding be instituted by any of
the Plaintiffs with respect to matters herein settled, released or waived pursuant to this Agreement,
other than an action or proceeding to enforce the terms of this Agreement, this Agreement shall be
deemed a full accord, satisfaction and settlement of any such claim(s) and sufficient basis for
immediate dismissal of the subsequent action.

15. No Assignment: Plaintiffs represent and warrant that they have not assigned,
transferred, or purported to assign or transfer, to any person or entity, any Released Claim or any
portion thereof or interest therein, including, but not limited to, any interest in the Litigation, or
any related action and no lien exists therein.

16. Entire Agreement: This Agreement and all attachments constitute the entire
Agreement between the Parties. All prior and contemporaneous negotiations and understandings
between the Parties shall be deemed merged into and superseded by this Agreement. There are
no representations, warranties, understandings, or agreements other than those expressly set forth
in this Agreement.
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 6 of 20

17. Waiver: Failure to insist on compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant or condition, nor
shall any waiver or relinquishment of any right or power contained in this Agreement at any one
time or more times be deemed a waiver or relinquishment of any right or power at any time or all
times.

18. Modification: This Agreement and Release may not be modified, altered or
otherwise changed except by a written agreement signed and notarized by the affected by the
modification, alteration, or change.

19. Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the Parties, and the Parties’ heirs, trustees, executors, administrators, successors, and assigns of
the respective Parties.

20. Construction: The terms and conditions of this Agreement have been negotiated by
mutual agreement of the Parties. Therefore, the terms and conditions of this Agreement are not
intended to be, and shall not be, construed against any Party by virtue of draftsmanship.

21. Attorneys’ Fees and Costs: Except as specifically provided elsewhere in this
Agreement, each Party shall be solely responsible for its or their own attorneys’ fees and costs in
connection with the Litigation. However, the prevailing Party shall be entitled to recover all
reasonable attorneys’ fees and costs incurred in the prosecution of any action to enforce the terms
of this Agreement.

22. Fair and Reasonable Settlement: The Parties agree that this Agreement and the
payments called for by this Agreement are fair and reasonable to all Parties, and that those
payments and the other terms of this Agreement constitute a fair and reasonable settlement of the
claims made in the Litigation. The Parties also agree that there was no undue influence, duress,
overreaching, collusion, or intimidation in reaching this Agreement, and that both Parties have
sought and received the advice of competent counsel as to the meaning and effect of each of the
terms of this Agreement before agreeing to sign it.

24. Counterparts: To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 7 of 20

Plaintiffs:

By: Date: /Oy C2? [? O LG

DO SALVADOR URAGA PAVIAS

By: _ / Date: /O/ al 19

JORMSE LUIS MIRANDA GARCIA

 

 

 
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 8 of 20

Defendants:

JEANNIE'S DELI CORP. (B/BfA- PARK
FRESH DELT F7D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD

By: ‘

printName OVK NM. Park
Title Pres

 

PARK FRESH DELLE EXPRESS
CORP-(2/B/A PARK FRESH DELI F/D/B/A

JEANNIE'S DELI CORP. F/D/BIA-GHELSEA™ ~

eel. L—

{
PrintName OuK ¥V fark
Title Pres

 

 

 

DEHCIOUSFeOD—

MART, INC, (D/B/A PARK FRESH DELL —
#/D/Bit JEANNIE'S DELI CORP. F/D/B/A.-

By: Ly fA. Z—

dt
Print Name Suk NN. Gal
Title Pres

SUK N PARK

Date: q /u / 19

Date: 9 [ul 19

Date: q/ M / (7

Date: Gf [15
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 9 of 20

EXHIBIT A
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 10 of 20

SUPREME COURT OF THE STATE OF NEW YORK.

 

COUNTY OF NEW YORK
en se ee ee a ee eee ee ee x

RAYMUNDO SALVADOR URAGA :

PAVIAS and JORGE LUIS MIRANDA :

GARCIA, individually and on behalfofothers : Index No.

similarly situated, :

Plaintiff, | AFFIDAVIT OF CONFESSION OF
: JUDGMENT.
~against-

JEANNIE'S DELI CORP. (D/B/A PARK
FRESH DELI F/D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD
MARKET), PARK FRESH DELI EXPRESS
CORP. (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A. CHELSEA
FOOD MARKET), DELICIOUS FOOD
MART, INC. (D/B/A PARK FRESH DELI
F/D/B/A JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET), SUK. N
PARK , RICHIE DOE, and ISABEL DOE
Defendants.

STATEOF NEW YORK +)
. : 85.2
counryor “4. y. )

1, reside in fv : ¥ * County.

2. I, Suk N. Park, am the President of Jeanie’s Deli Corp. (d/b/a Park Fresh Dli f/d/b/a
Jeannie’s Deli Corp. f/d/b/a Chelsea Food Market). I am duly authorized to make this affidavit of
confession of judgment on behalf of Jeanie’s Deli Corp. (d/b/a Park Fresh Dli f/d/b/a Jeannie’s
Deli Corp. f/d/b/a Chelsea Food Market),

3. Jeanie’s Deli Corp. (d/b/a Park Fresh Dli f/d/b/a Jeannie’s Deli Corp, f/d/b/a
Chelsea Food Market), maintains its principal place of business in New York County at

(44¢ B16 Ave a7 VY ASH 0p.
4, Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda Garcia (“Plaintiffs”) on the
one hand, and the Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli
Corp, f/d/b/a Cheisea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/o/a
Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park Fresh

10
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 11 of 20

Deli £/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”), to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof in New York County against, Jeanie’s Deli Corp. (d/b/a Park Fresh Dli
f/d/b/a Jeannie’s Deli Corp. f/d/b/a Chelsea Food Market), individually and in favor of Plaintiffs
for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less any
payments already made.

5. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement,

6. [hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York County, as a
judgment for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less
any payments already made, Suk N. Park.

Jeanie’s Deli Corp. (d/b/a Park Fresh
Dili f/d/b/a Jeannie’s Deli Corp.
f/d/b/a Chelsea Food Market)

(Cs. L-

Title: President

By:

 

sratnor yA )
: S8.;

On ¢ —~_(_ {<2019, before me personally came Onk Wa Kf “earth, to me

known, who,, by, me duly sworn, did depose and say that deponent resides at
"GE Aly Lye tM J that deponent is the President of Jeanie’s Deli Corp. (d/b/a

 

Park Fresh Dii f/d/b/a Jeannie’s Deli Corp. f/d/b/a Chelsea Food Market) the party described
herein, and that deponent executed the foregoing Affidavit of Confession of Judgment on behalf
of Jeanie’s Deli Corp. (d/b/a Parle Fresh Dli f/d/b/a Jeannie’s Deli Corp, ffd/b/a Chelsea Food
Market) and w: orized to 40

 

REN A. IMLER
Notary Sablic, State of New York
Me RE ot 7
in Ne
oaualsion Expires 09/30/20_£

{i
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 12 of 20

EXHIBIT B

12
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 13 of 20

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

RAYMUNDO SALVADOR URAGA
PAVIAS and JORGE LUIS MIRANDA

 

GARCIA, individually and on behalf of others : Index No.
similarly situated, :
Plaintiffs, : _ AREIDAVIT OF CONFESSION OF
: JUDGMENT
-against-

JEANNIE'S DELI CORP. (D/B/A PARK
FRESH DELI F/D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD
MARKET), PARK FRESH DELI EXPRESS
CORP. (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A CHELSEA
FOOD MARKET), DELICIOUS FOOD
MART, INC, (D/B/A PARK FRESH DELI
F/D/B/A JEANNIE’S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET), SUK N
PARK , RICHIE DOE , and ISABEL DOE
Defendants.

STATE OF NEW YORK )
COUNTY OF )

1. I reside in County.

2. I, Suk N. Park, am the President of PARK FRESH DELI EXPRESS CORP.
(D/B/A PARK FRESH DELI F/D/B/A JEANNIE'S DELI CORP. F/D/B/A CHELSEA FOOD
MARKET). I am duly authorized to make this affidavit of confession of judgment on behalf of
Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/ba/ Jeanie’s Deli Corp, f/d/b/a Chelsea
Food Market).

3. PARK FRESH DELI EXPRESS CORP. (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A CHELSEA FOOD MARKET), maintains its principal place
of business in New York County at .

 

4, Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda Garcia (“Plaintiffs”) on the
one hand, and the Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli

13
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 -Page 14 of 20

Corp. f/d/b/a Chelsea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli i/d/b/a
Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park Fresh
Deli £/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”), to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof in New York County against, Jeanie’s Deli Corp. (d/b/a Park Fresh Dli
fid/b/a Jeannie’s Deli Corp. f/d/b/a Chelsea Food Market), individually and in favor of Plaintiffs
for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less any
payments already made.

5. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement.

6. [hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York County, as a
judgment for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less
any payments already made, Suk N, Park.

PARK FRESH DELI EXPRESS CORP.
(D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET)

By:

 

Title: President

STATE OF )

1 S3.:

On , 2019, before me personally came , to me
known, who, by me duly sworn, did depose and say that deponent resides at
_, that deponent is the President of Park Fresh Deli Express
Corp. (d/b/a Park Fresh Deli f/d/b/a Jeanie’s Deli Corp. (f/d/b/a Chelsea Food Market) the party
described herein, and that deponent executed the foregoing Affidavit of Confession of Judgment
on bebalf of Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a Jeanie’s Deli Corp.
(f/d/b/a Chelsea Food Market) and was authorized to do so.

 

 

Notary Public

14
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 15 of 20

 

EXHIBIT C

15
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 16 of 20

SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY

 

x

RAYMUNDO SALVADOR URAGA.

PAVIAS and JORGE LUIS MIRANDA

GARCIA, individually and on behalf of others

similarly situated, Index No.

Plaintiffs,
AFFIDAVIT OF CONFESSION
~against- OF JUDGMENT

 

JEANNIE'S DELI CORP. (D/B/A PARK
FRESH DELI F/D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD
MARKET), PARK FRESH DELI EXPRESS
CORP. (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A CHELSEA
FOOD MARKET), DELICIOUS FOOD
MART, INC. (D/B/A PARK FRESH DELI
F/D/B/A JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET), SUK. N

PARK , RICHIE DOE, and ISABEL DOE

 

Defendants

STATE OF NEW YORK)
) ss.
COUNTY OF )

I , being duly sworn, deposes and says:

1, 1, Suk N. Park, am the President of Delicious Food Mart, Inc. ((D/B/A PARK.

2. FRESH DELI £/D/B/A JEANNIE'S DELI CORP. F/D/B/A CHELSEA FOOD
MARKET). I am duly authorized to make this affidavit of confession of judgment on behalf of
Delicious Food Mart, Inc. ((D/B/A PARK FRESH DELI F/D/B/A JEANNIE'S DELI CORP,
F/D/B/A CHELSEA FOOD MARKET).

3. Delicious Food Mart, Inc. (D/B/A PARK FRESH DELI F/D/B/A JEANNIE'S
DELI CORP. F/D/B/A CHELSEA FOOD MARKET), maintains its principal place of business
in New York County at .

4, Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda Garcia (“Plaintiffs”) on the
one hand, and the Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli
Corp. f/d/b/a Chelsea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a
Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Delicious Food Matt, Inc. (d/b/a Park Fresh

16
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 17 of 20

Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”), to which this Affidavit is annexed, I hereby confess judgment and
authorize entry thereof in New York County against, Delicious Food Mart, Inc. (d/b/a Park Fresh
Deli f/d/b/a Jeannie’s Deli Corp. f/d/b/a Chelsea Food Market), individually and in favor of
Plaintiffs for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less any
payments already made.

4, This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge, including, without limitation, the terms and provisions of the Settlement
Agteement.

5. I hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York County, as a
judgment for the sum of Three Hundred Thousand Dollars and Zero Cents ($300,000.00) less

any payments already made.

DELICIOUS FOOD MART, INC.
(D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET)

By:

 

Title: President

STATE OF )
+ $8.5

On 2019, before me personally came , to me
known, who, by me duly sworm, did depose and say that deponent resides at
, that deponent is the President of Delicious Food Mart, Inc.
(d/b/a Park Fresh Deli f/d/b/a Jeanie’s Deli Corp. (ffd/b/a Chelsea Food Market) the party
described herein, and that deponent executed the foregoing Affidavit of Confession of Judgment
on behalf of Delicious Food Mart, Inc, (d/b/a Park Fresh Deli f/d/b/a Jeanie’s Deli Corp. (f/d/b/a
Chelsea Food Market) and was authorized to do so.

 

 

 

Notary Public

17
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 18 of 20

XHIBIT D

 

Lit

 

 

18
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 19 of 20

SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY
Xx

 

RAYMUNDO SALVADOR URAGA

PAVIAS and JORGE LUIS MIRANDA.

GARCIA, individually and on behalf of others

similarly situated, Index No.

Plaintiffs,
AFFIDAVIT OF CONFESSION
-against- OF JUDGMENT

JEANNIE'S DELI CORP. (D/B/A PARK.
FRESH DELI F/D/B/A JEANNIE'S DELI
CORP. F/D/B/A CHELSEA FOOD
MARKET), PARK FRESH DELI EXPRESS
CORP, (D/B/A PARK FRESH DELI F/D/B/A
JEANNIE'S DELI CORP. F/D/B/A CHELSEA
FOOD MARKET), DELICIOUS FOOD
MART, INC. (D/B/A PARK FRESH DELI
F/D/B/A JEANNIE'S DELI CORP. F/D/B/A
CHELSEA FOOD MARKET), SUK N
PARK , RICHIE DOE , and ISABEL DOE

 

Defendants

STATE OF NEW YORK +)
ye } ss.

COUNTY OF b : Y. )

Suk N Park, being duly sworn, deposes and says:

1. Tresidein_ /U-Y., New York

 

2. This affidavit of confession of judgment is for debt justly duc to Plaintiffs Raymundo
Salvador Uraga Pavias and Jorge Luis Miranda Garcia (“Plaintiffs”) on the one hand, and under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants Jeannie's Deli Corp. (d/b/a Patk Fresh Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a
Chelsea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's
Deli Corp. f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park Fresh Deli
fid/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”) are to submit a total sum of Three Hundred Thousand Dollars and
Zero Cents ($300,000.00) to Plaintiffs.

3. Pursuant to the terms of the Settlement Agreement and Release by and between Plaintiffs

19
Case 1:19-cv-01881-PAE-SN Document 39-1 Filed 10/03/19 Page 20 of 20

Raymundo Salvador Uraga Pavias and Jorge Luis Miranda Garcia (“Plaintiffs”) on the one hand,
and the Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp.
f/d/b/a Chelsea Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a
Jeannie's Deli Corp. d/b/a Chelsea Food Market), Delicious Food Mart, Inc, (d/b/a Park Fresh
Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market) (collectively, the “Defendant
Corporations”), and Suk N Park (the “Individual Defendant,” and together with the Defendant
Corporations “Defendants”), to which this Affidavit is annexed, hereby confess judgment and
authorize entry thereof in New York County against me individually and in favor of Plaintiffs for
double the sum due under the Settlement Agreement less any payments already made.

4, This affidavit is made upon good and valuable consideration, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement,

5, [hereby represent my understanding that upon Defendants’ breach of the Setilement
Agreement and failure to cute, this Confession of Judgment shali be docketed and entered as a
judgment in the Supreme Court of the State of New York, New York County, as a judgment for
$300,000 (less any amounts already paid to Plaintiffs pursuant to the above schedule) against me,

 

Suk N Park. ' :
. :
ft of
L day of OF fg
Notary Public CL. “
IMLER
Aeublc, ftp of New York
Notary 61 K14658 Be ourty
Qualified in New | von COO 2. 2

20
